DETAILED ACTION


Allowable Subject Matter
Claims 1, 3-5, 8, 10-12, 15-17, 19-24 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method for operating a head-wearable presentation apparatus comprising at least one display device and at least one image capturing device, the method comprising:
receiving image data from the at least one image capturing device, the image data representing a visual field corresponding to an orientation of a head of a subject wearing the head-wearable presentation apparatus;
processing the image data to determine orientation data based on ascertaining one or more predefined image contents within the image data corresponding to real-world objects within real space and the visual field and an arrangement of the one or more predefined image contents;
sending the orientation data to at least one processing device to determine at least one state variable of the subject wearing the head-wearable presentation apparatus; and
modifying a degree of transparency of the at least one display device upon determining the at least one state variable of the subject corresponds to a 
 However in the context of claim 1 as a whole, the prior art does not teach wherein the one or more elements found in the operating theater comprise a ground glass screen, one or more appliances, or a combination thereof. Therefore, Claim 1 as a whole is allowable.

Claims 8 and 17 are allowable for the same reason described as Claim 1. 
The corresponding dependent claims are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611